Order unanimously modified, on the facts and in the exercise of discretion, so as to dismiss the complaint unconditionally, and, as so modified, affirmed, with $20 costs and disbursements to appellant, and judgment directed to be entered in favor of defendant dismissing the complaint, with costs. Counsel’s explanation of the three years and nine-months’ delay in bringing the ease on for trial due to the failure of trial counsel to act diligently does not satisfy the requirements of reasonableness called for under section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice (Moshman v. City of New York, 3 A D 2d 825; Mist v. 234 East 33rd Corp., 4 A D 2d 867; Hardware Mat. Cas. Go. v. Rosenberg, 3 A D 2d 988; Hyde S' Sons v. Roller Derby Skate Co., 1 A D 2d 942; Davis v. Cunará Steamship Co., 284 App. Div. .1036; Cooper v. Schnabolk, 283 App. Div. 937). Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.